Citation Nr: 0515378	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  00-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  This case was most recently before the 
Board in July 2004 and was remanded for additional 
development.


FINDING OF FACT

Left eye blindness was not present during the veteran's 
active military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.


CONCLUSION OF LAW

Left eye blindness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters including those sent in April 2004 and July 
2004 specifically notified the veteran of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the veteran or VA bore the burden of producing or 
obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA and private medical records.  In 
addition, VA has obtained a medical opinion that addresses 
the veteran's contentions concerning the issue on appeal.  
The veteran has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the appeal.  Therefore, the Board 
finds that all relevant, obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

The veteran asserts that his left eye blindness is related to 
an incident during service in September 1962 when he was 
treated for thrombophlebitis of the left axillary vein.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's January 1959 service entrance examination noted 
that the veteran had 20/20 vision in both eyes.  In November 
1962 the veteran was hospitalized with a diagnosis of 
thrombophlebitis after complaining of upper left arm pain; 
the veteran was discharged from the hospital in December 
1962.  A May 1963 enlistment examination indicated that the 
veteran's thrombophlebitis had no complications; vision was 
noted as 20/15 in both eyes.  The veteran's September 1969 
service discharge examination noted no abnormality of the 
eyes and vision was 20/20 in both eyes.

Medical records indicate that the veteran experienced a 
sudden loss of vision in the left eye in the 1990s.  A recent 
assessment noted that the veteran had optic atrophy of the 
left eye resulting in no light perception presumably due to a 
central artery occlusion in a patient with known carotid 
occlusive disease.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran currently suffers from left eye 
blindness, clinical evaluation performed at the veteran's 
September 1969 service separation examination noted no such 
disability.  While service medical records indicate that the 
veteran was treated for thrombophlebitis during service, no 
health professional has linked the veteran's left eye 
blindness to his thrombophlebitis treated during service.  In 
this regard, the Board observes that in June 1999 the 
veteran's ophthalmologist stated that he was "uncertain as 
to whether the embolus he suffered at that time [in 1963] is 
related to his continued vascular disease."

While no health professional has linked the veteran's left 
eye blindness to his thrombophlebitis treated in service, a 
VA physician has stated an opinion unfavorable to the 
veteran's contentions.  In a July 2004 addendum to a February 
2004 VA eyes examination, the examiner stated as follows:

After careful review of the available 
records, I must conclude that it is more 
likely than not that the central retinal 
artery occlusion suffered by [the 
veteran] does not relate to the original 
episode of thrombophlebitis.  I base this 
opinion on: 1) The timeframe of 30 years 
between the original thrombophlebitis and 
discovery of the arterial occlusion in 
the absence of other earlier vascular 
occlusive events and 2) The evidence of a 
"negative" result on the Cardiolipin 
Flocculation test referenced on 2 
physical examinations conducted in 1963.  
The cardiolipin test was a screening test 
of cholesterol and triglycerides that 
preceded our modern testing and certainly 
was not as sophisticated as more modern 
laboratory medicine, but it does show 
that [the veteran] was screened for risk 
factors for cardiovascular disease at 
that time.

The Board has considered the veteran's statements which have 
been given weight as to his observation for symptoms and 
limitations caused by his left eye problems and his service-
related thrombophlebitis.  It does not appear, however, that 
the veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board has also considered a statement from the veteran's 
wife, who was a student nurse during the time the veteran was 
on active duty.  The Board notes, however, that the wife's 
statement does not offer any medical opinion concerning the 
etiology of the veteran's left eye blindness.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left eye blindness is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Depa
rtment of Veterans Affairs


